department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date uilc date postf-153657-01 internal_revenue_service national_office field_service_advice memorandum for john s repsis associate area_counsel large and mid-size business cc lm nr dal dallas texas attn silvia m rheinbolt from associate chief_counsel income_tax accounting cc ita subject exchange of property held for productive use or for investment this chief_counsel_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer parent sub sub trustco fcorp fcorpfinance leasecorp new plane s x-firm year year year year year date date date postf-153657-01 date date issues date you requested we consider the following issues concerning the validity of an exchange of aircraft by taxpayer in a transaction intended to qualify for tax_deferral under sec_1031 of the internal_revenue_code was taxpayer’s exchange of aircraft under sec_1031 of the code a valid business transaction if not should the aircraft exchange be disallowed and the depreciation attributable to the exchange aircraft be adjusted along with alternative_minimum_tax amt and adjusted_current_earnings ace if the primary position is not sustained ie if we determine that the exchange had a valid business_purpose then should the step_transaction_doctrine be applied to taxpayer’s exchange of aircraft under sec_1031 if the step_transaction_doctrine applies should the aircraft exchange be disallowed and the depreciation attributable to the exchanged aircraft be adjusted along with alternative_minimum_tax amt and adjusted_current_earnings ace conclusions there is no direct or indirect authority precluding the service’s use of the business_purpose step transaction or substance over form doctrines to disallow a transaction designed to avoid longer depreciation as provided under sec_168 the service may reasonably argue any or all of these doctrines to show that taxpayer is not entitled to have its transaction respected as a like-kind_exchange and thereby transfer the basis of new plane to the eight old aircraft the application of these doctrines to the transaction at issue would support your adjusting the depreciation attributable to the aircraft involved along with prior calculations of taxpayer’s alternative_minimum_tax amt and adjusted_current_earnings ace for the applicable_taxable_year s consistent with your conclusions facts as one of its businesses taxpayer leases aircraft from year to year taxpayer acquired and then leased aircraft to its lessees fcorp is a nondomestic foreign air carrier in year fcorp took delivery of five new planes and had closed sale leaseback exchange transactions on four of them leasecorp an unrelated company and investor in the fourth new plane advised taxpayer concerning the possibility of investing in and acquiring the fifth new plane to implement the tax planning strategy afforded by engaging in a leaseback and exchange postf-153657-01 transaction these transactions were presented to taxpayer’s finance_committee as part of the presentation taxpayer’s personnel prepared an appropriation request the appropriation request stated taxpayer has aircraft that have expended a large portion of their tax benefits depreciation the leasing market has developed a structure that takes advantage of the ‘like-kind exchange’ provisions of the internal_revenue_code taxpayer’s sub purchases from and leases back to fcorp new plane for dollar_figure taxpayer ‘exchanges’ eight aircraft on lease to us lessees valued in total at dollar_figure that are substantially depreciated for us tax purposes as a result of this exchange taxpayer is able to obtain more accelerated tax depreciation of the cost of the new plane taxpayer leases back the new plane to fcorp for a term of years at the conclusion of the original year lease_term fcorp can buy the aircraft for a fixed price of the original purchase_price or find a replacement lessee for an additional -year term or return the aircraft to taxpayer plus pay of the original cost payback period is months on date the finance_committee of the board_of directors of taxpayer approved the transaction to set-up the transaction sub organized a domestic_trust trust trust was designed to qualify as a grantor_trust under of the code sub became the grantor of trust to fund the purchase sub contributed dollar_figure to trust in addition trust assumed dollar_figure in nonrecourse debt recourse only to the aircraft provided by an unrelated foreign bank taxpayer also organized a second domestic_trust trust designed to qualify as a grantor_trust under with taxpayer as the grantor trustco became the trustee of both trust and trust on date the various parties entered into numerous agreements participation_agreement purchase agreement lease agreement loan agreement trust agreement etc to effect the sale leaseback and like-kind_exchange lke transaction on date trust purchased new plane for dollar_figure from fcorpfinance immediately after the acquisition and pursuant to the lease agreement trust leased the aircraft to fcorp for a period of years after the end of the initial lease period date fcorp will have three options purchase the aircraft for dollar_figure find a replacement lessee for an additional years until date or return the aircraft to taxpayer and pay taxpayer dollar_figure immediately after leasing back new plane trust transferred new plane to trust in return taxpayer transferred to sub the eight older aircraft it owned and leased postf-153657-01 while the closing documents indicated that the eight aircraft were transferred from taxpayer to sub sub another subsidiary of taxpayer continued depreciating the aircraft for federal_income_tax purposes after the like-kind_exchange for the year and year tax years taxpayers are required to notify the service of lke’s by filing form_8824 in the year of the exchange during the audit for the year tax_year taxpayer indicated that none of the forms filed with the year income_tax returns were attributable to the fcorp exchange taxpayer failed to duly disclose the exchange at issue leasecorp prepared a document discussing the details of the transaction between taxpayer and fcorp which includes the following additional explanation of taxpayer’s strategy in leasing an aircraft to fcorp or any other tax-exempt_entity taxpayer cannot use the accelerated year macrs depreciation the pickle dole regulations decree that any time a company leases equipment to a tax- exempt entity it has to use straight-line_depreciation the term over which the property would be straight-line depreciated is the greater of the class_life or of the lease_term of the class_life the class_life of aircraft i sec_12 years and the lease_term of this transaction is the depreciation in this case is straight-line over taxpayer has also used a lke in this transaction to enhance its economics and offer a more attractive present_value benefit to fcorp by exchanging new plane for eight substantially older aircraft taxpayer and sub were attempting to shift the tax basis of the assets exchanged under this plan depreciation is based on the use of the property in this case taxpayer and sub traded the eight aircraft already in their portfolio for fcorp’s new plane accordingly sub used 7-year macrs in depreciating substantially_all of the dollar_figure paid for new plane since the bulk of the basis attached to the eight old aircraft and the depreciation was based on the domestic usage of the old aircraft in its summary document leasecorp also discussed the importance of the values of the aircraft exchange being equal or near in value stating to get the most efficient economic benefit from the lke the current fair_market_value of the assets to be exchanged should be equal if the values are not equal then the tax consequences of the disparity decreases the benefit of doing the lke in the same summary document leasecorp identified the fair_market_value of the eight old aircraft as about dollar_figure a little more than the value as that of new postf-153657-01 plane leasecorp also discusses the remaining tax basis in the ‘old’ assets leasecorp stated since the tax basis in these assets gets exchanged any_tax basis in the old assets gets attached to the fcorp aircraft and has to be depreciated using the straight-line method outlined above the lower the tax basis in the old assets the greater the benefits of doing lke the remaining tax basis for the old assets was dollar_figure as of the exchange date since the lke was taking place within the same consolidated_group taxpayer and its subsidiaries for both tax and accounting purposes and the changes in depreciation are solely due to the fcorp transaction the entire net effect of the new lease and lke have been included the fcorp lease this approach was used by leasecorp’s parent after consultation and approval by x-firm its accountants in its december year fcorp lke lease leasecorp also indicated that other lessors with their accountants are applying the same methodology as to how tax depreciation should be reported after the lke leasecorp indicates that the remaining depreciation available with respect to the old assets was dollar_figure the dollar_figure new asset basis must be reduced by the remaining basis of the old assets for a net_basis of dollar_figure as a result of the exchange the net_basis of dollar_figure is now attributable to the old assets and thus would be depreciated using a year macrs with a half year convention the basis of dollar_figure in the new asset would be depreciated over years using the straight-line method law and analysis sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property_used_in_the_trade_or_business of the taxpayer or of property_held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two method sec_1 the difference between the fair_market_value of new plane dollar_figure and the old aircraft dollar_figure is dollar_figure this difference constitutes an exchange_group_deficiency for which taxpayer should have recognized gain in its year taxable_year if this transaction was valid see sec_1_1031_j_-1 and example para iii a of sec_1_1031_j_-1 of the regulations postf-153657-01 of accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention the alternative_depreciation_system in sec_168 must be used for the properties described in sec_168 under sec_168 any tax-exempt_use_property is subject_to the alternative_depreciation_system sec_168 defines tax-exempt_use_property in general as that portion of any tangible_property other than nonresidential_real_property leased to a tax-exempt_entity under sec_168 a tax-exempt_entity includes any foreign_person_or_entity under sec_168 a foreign_person_or_entity includes any person who is not a united_states_person sec_168 provides that depreciation allowances under the alternative_depreciation_system are determined by using the straight-line method_of_depreciation without regard to salvage_value the applicable convention under sec_168 and a recovery_period determined under the table in sec_168 sec_168 provides that in the case of any tax-exempt_use_property subject_to a lease the recovery_period used for purposes of sec_168 cannot be less than percent of the lease_term sec_168 provides that in the case of any property transferred in any transaction between members of the same affiliated_group during any taxable_year for which a consolidated_return is made by the group the transferee will be treated as the transferor for purposes of computing the depreciation deduction determined under sec_168 with respect to so much of the basis in the hands of the transferee as does not exceed the adjusted_basis in the hands of the transferor sec_1_168_h_-1 provides that property tainted property transferred directly or indirectly to a taxpayer by a related_person related_party as part of or in connection with a transaction in which the related_party receives tax-exempt_use_property related tax-exempt_use_property will if the tainted property is subject_to an allowance for depreciation be treated in the same manner as the related tax-exempt_use_property for purposes of determining the allowable_depreciation deduction under sec_167 the tainted property is depreciated by the taxpayer over the remaining recovery_period of and using the same depreciation method and convention as that of the related tax- exempt use property sec_1_168_h_-1 provides that sec_1_168_h_-1 does not apply to so much of the taxpayer’s basis in the tainted property as is subject_to sec_168 sec_1_168_h_-1 applies to transfers on or after date and prevents basis freshening using lke sec_1_168_h_-1 provides in part that common_law doctrines or other authorities may apply to recharacterize or alter the effects of the transactions described in the regulation further the preamble to the final regulations provides that no inference is postf-153657-01 intended by the effective dates in the regulations as to the treatment of any transaction under prior_law also the preamble states that the regulations do not preclude the application of common_law doctrines such as the substance over form or step transaction doctrines and other authorities to transactions described in the regulations eg as to whether a particular transaction should be characterized as a lease or a conditional sale for federal_income_tax purposes t d 1996_1_cb_22 in the instant case sec_168 applies because taxpayer and sub are members of an affiliated_group included in the parent’s consolidated tax returns through the date consequently of sub 1’s approximate dollar_figure basis in new plane approximately dollar_figure is subject_to sec_168 and therefore depreciated using the same recovery_period and depreciation method general depreciation system as taxpayer sub 1's remaining basis approximately dollar_figure is at issue as to sub 1's remaining basis in new plane we recognize that sec_1_168_h_-1 does not apply because taxpayer and sub traded the properties on date prior to date however the preamble and sec_1_168_h_-1 suggest that regardless of whether sec_1_168_h_-1 applies the service may apply common_law doctrines including the substance over form or step transaction doctrines or other authorities to achieve the same result as provided under sec_1_168_h_-1 namely to prevent taxpayers from avoiding the application of the alternative_depreciation_system through the use of a like-kind_exchange under sec_1031 we do not know of any authority precluding the service’s use of the business_purpose step transaction or substance over form doctrines to disallow a transaction designed to avoid the requirement of a longer depreciation period as provided under sec_168 therefore we believe the service may apply any and all of these doctrines if facts and circumstances warrant their application the business_purpose and step transaction doctrines used together constitute a stronger argument for recharacterizing the transaction in the present case first articulated in 293_us_465 the business_purpose doctrine generally holds that a transaction that is not entered into for a business_purpose cannot come within the provisions of the tax law intended to apply to business transactions this doctrine has been expanded since the gregory decision at this juncture we note a fair degree of consistency in the service’s actions designed to prevent taxpayers from circumventing the intent of congress in these transactions for example the service has also promulgated sec_1_1502-80 providing that sec_1031 does not apply to intercompany_transactions occurring in consolidated_return years beginning on or after date a date which is also subsequent to date postf-153657-01 to apply sham transactions set up in the business context and is used by the courts to deny intended tax benefits of transactions that have no business_purpose other than the creation of tax benefits 364_us_361 which denied deductions for interest incurred in a sham_transaction set up for tax_avoidance purposes the step_transaction_doctrine requires that the tax consequences of interrelated steps in an integrated transaction be determined by viewing the transaction as a whole rather than by viewing each step separately the step_transaction_doctrine requires the linking together of all interdependent steps with legal or business significance rather than taking them in isolation so that federal tax_liability may be based on a realistic view of the entire transaction 489_us_726 like the business_purpose doctrine it began as an interpretation of a detailed statutory provision but has been a successful cultural imperialist on which the sun never sets boris i bittker lawrence lokken federal taxation of income estates and gifts 3d ed thus the step_transaction_doctrine is generally applicable to any integrated transaction accomplished in a series of steps that serve no purpose other than to position the taxpayer to achieve a tax advantage in applying the step_transaction_doctrine the supreme court has stated that a given result at the end of a straight path is not made a different result because reached by following a devious path 302_us_609 in the present case the overall affect of taxpayer’s series of transactions is to achieve a result that is inconsistent with congressional intent to assign a slower recovery_period for tax-exempt_use_property the exchange was evidently motivated in order to achieve a high basis for the eight older aircraft that would be eligible for depreciation under the macrs system on appropriate facts transactions and steps to transactions may be ignored under the business_purpose and step transaction doctrines when necessary to prevent taxpayer from achieving tax_avoidance in contravention to legislative policy whether a transaction should be respected and given effect for tax purposes in the manner asserted by taxpayer depends on the facts and circumstances at issue in this case the fact that taxpayer declined to explain the business_purpose for engaging in the sale-leaseback-exchange transaction with fcorp and sub1 is relevant in determining whether there were credible non-tax reasons for engaging in the transaction furthermore a determination to not respect the transaction as a like-kind_exchange may be supported in part by taxpayer’s failure to report the transaction as required on form_8824 for the years at issue and sub 2's continued practice of depreciating the eight old aircraft for the two taxable years immediately after they were allegedly transferred in the exchange postf-153657-01 in other words a taxpayer’s failure to treat its transaction in a manner consistent with its own characterization may further justify the service in recasting the transaction in a manner consistent with law and practice even in the realm of like-kind_exchanges under sec_1031 for which form of the transaction is so important to assure its validity the step_transaction_doctrine is applied where necessary to prevent abuse and give effect to legislative policy this application was tested in 190_f3d_1165 n 10th cir in that case the taxpayers through related entities acquired and then exchanged five new ranch properties which were both nondepreciable and nondepletable for depletable oil_and_gas leases in the following steps first instead of true ranches a partnership entity owned by members of the true family directly acquiring the new ranchlands the taxpayers arranged for smokey oil company a related taxpayer-controlled corporation to purchase the parcels of real_property while the true ranches acquired the operating_assets of each ranch next smokey oil company transferred the ranchlands to the true oil company a related taxpayer-controlled general_partnership in exchange for selected productive oil_and_gas leases next true oil company distributed the newly acquired ranches to the individual family_member partners of true oil company as tenants in common lastly the partners then contributed their undivided interests in the ranches to true ranches by general warranty deed the taxpayers treated the exchange of the ranch lands for the mineral properties as a like- kind exchange for which gain realized is deferred under sec_1031 the distributions from and the contributions to the partnerships involved were also nontaxable events under sec_731 and sec_721 the true family believed that a taxpayer-favorable benefit had been achieved through this series of transactions as provided under sec_1031 the property received in the exchange gets the same basis of the property transferred under this basis switching regime smokey oil company received depletable oil_and_gas leases with the same basis it had in the nondepreciable ranchland it transferred in the exchange with true oil company thus permitting it to claim cost_depletion deductions on its and income_tax returns under sec_612 this constituted a substantial tax_benefit for the taxpayers on the other hand true oil company received the non-depreciable ranchland with the same zero basis that its exchanged oil_and_gas leases once had the taxpayers’ position with respect to these transactions was that they were entitled to reap the tax benefits of turning non-depreciable high basis ranchlands into cost depletable oil_and_gas assets while true ranches was left with the nondepreciable ranchlands which now had a low dollar_figure basis in looking at this series of transactions the 10th circuit discerned no economic or business_purpose for engaging in them other than the tax advantages derived the original acquisition of the ranchlands by the smokey oil company was suspect because it was not in the ranching business moreover smokey oil company did not postf-153657-01 even take or exploit the mineral_interest in the traded ranch properties similarly suspect was the exchange of the ranchlands for oil_and_gas leases with another oil company true oil company which also was in the oil business not the ranching business also there was no apparent business reason for separating the operating_assets from the ranchlands themselves when the property was first acquired by the true family companies the operating_assets and the ranchlands did not remain under separate ownership the only apparent reason for separating the operating_assets of the ranches from the real_estate was to make it possible to exchange real_property under sec_1031 without recognizing gain from boot the only evident reason for entering in the exchange of ranchlands for mineral properties was to switch the basis between the ranches and the oil properties and to thus regain the tax advantage of depletable basis sec_612 of the code the court in true observed that the step_transaction_doctrine like the sham_transaction doctrine was a corollary of the substance over form principle while the sham_transaction doctrine looks to business_purpose and economic effects other than tax benefits the step_transaction_doctrine is tailored to examine transactions involving a series of interrelated steps for which the taxpayer is seeking independent tax treatment for each step see f 3d pincite n the court in true concluded that the step_transaction_doctrine was the appropriate way to analyze the transaction the court noted that the taxpayers avoided what would have been a natural result of a direct purchase of ranchland by engaging in a series of steps designed from the outset to circumvent the tax code by effectively depleting the cost_basis of non-depletable ranchlands f 3d pincite the court therefore concluded that the indirect route used by the taxpayer to get the ranchlands into true ranches’ possession should be ignored the true ranches partnership was treated as if it had purchased the five ranches directly in first instance along with the operating_assets 399_f2d_652 5th cir is yet another case in which the court applied the step_transaction_doctrine this time to treat a transaction as an exchange under sec_1031 the taxpayer in that case wanted a higher basis for replacement_property to inflate depreciation_deductions therefore it reported the transaction as a series of sales which were followed by purchases the court however found that the transactions constituted exchanges based on the fact that the old relinquished_property was traded for new replacement_property through a common dealer notwithstanding the documentation of the transactions as sales purchases the court concluded with the following explanation of its decision taxation is transactional and not cuneiform our tax laws are not so supple that scraps of paper regardless of their calligraphy can transmute trade-ins into sales although redwing's transfers may have been paper postf-153657-01 therefore it is reasonable and consistent for the service to superimpose this same analysis and conclusion on the present case you may choose to treat taxpayer as if it had acquired new plane directly by purchase thus new plane in taxpayer’s hands would retain the same high cost_basis the eight older aircraft leased to domestic carriers retain a low basis because sec_1031 would be inapplicable the substance_over_form_doctrine which provides that the substance of the transaction rather than its form should determine its tax consequences offers an alternative argument in 435_us_561 the supreme court provided its analysis of how and when this doctrine should apply in a number of cases the court has refused to permit the transfer of formal legal_title to shift the incidence of taxation attributable to ownership of property where the transferor continues to retain significant control_over the property transferred e g 333_us_591 309_us_331 in applying this doctrine_of substance over form the court has looked to the objective economic realities of a transaction rather than to the particular form the parties employed the court has never regarded the simple expedient of drawing up papers 327_us_280 as controlling for tax purposes when the objective economic realities are to the contrary in the field of taxation administrators of the laws and the courts are concerned with substance and realities and formal written documents are not rigidly binding helvering v lazarus co u s pincite see also 356_us_260 324_us_331 nor is the parties' desire to achieve a particular tax result necessarily relevant 363_us_278 although the taxpayer in the above case frank lyon co prevailed the analysis provided by the court has a certain degree of relevance to the present case it is worthy of note for example that ownership of all exchange property is retained within the same control group of taxpayer thus it is arguable that under the sunnen and clifford rationale the transfer of legal_title by means of the exchange should not shift sales they were actual exchanges a taxpayer may engineer his transactions to minimize taxes but he cannot make a transaction appear to be what it is not documents record transactions but they do not always become the sole criteria for transactional analysis f 2d pincite postf-153657-01 the incidence of taxation attributable to ownership of new plane or the eight older aircraft it is well established that in determining the incidents of taxation the service should look through form and search out the substance of a transaction 264_f2d_161 5th cir 324_us_331 and 293_us_465 the fifth circuit has also characterized this principle as a basic concept of tax law particularly pertinent to cases involving a series of transactions designed and executed as parts of a unitary plan to achieve an intended result it further stated that such plans will be viewed as a whole regardless of whether the effect of doing so is imposition of or relief from taxation and that the series of closely related steps in such a plan are merely the means by which to carry out the plan and will not be separated 214_f2d_685 5th cir it is also proper to apply the substance over form principle to promote the effective administration of the tax policies of congress when ‘the true nature of the transaction is otherwise disguised by mere formalisms which exist solely to alter tax_liabilities 137_f3d_1231 10th cir development hazards and other considerations postf-153657-01 -13- postf-153657-01 heather c maloy associate chief_counsel income_tax accounting by george f wright assistant branch chief branch
